department of the treasury internal_revenue_service washington d c tax exempt and ee intone aug uniform issue list -t ep ka ib t f attention legend employer a state m plan x dear this is in response to your letter dated date submitted by your authorized representative in which you requested rulings concerning the taxability of contributions made under a plan described in sec_403 of the internal_revenue_code the code letters dated date date and july supplemented the request employer a is a state m public school corporation and is an educational_organization described in sec_170 ii of the code employer a established plan x a tax- sheltered annuity plan described in sec_403 of the code plan x was effective date most recently plan x was amended and restated effective date plan x is funded exclusively through the purchase of annuity_contracts all contributions are funded by means of salary reduction agreements and are applied to individual annuities issued to each participant participation in plan x is limited to eligible employees of employer a sec_2 m of plan x defines an eligible_employee as any employee other than an employee who does not elect to contribute more than two -200345040 page hundred dollars annually to the plan under section dollar_figure of plan x such eligible employees will be permitted to make salary reduction contributions to plan x up to the limits imposed under sec_415 and sec_402 of the code section dollar_figure of plan x provides that an eligible_employee may contribute to plan x as a rollover_contribution a prior distribution from a plan described in sec_403 sec_457 governmental_plan of the code or a plan qualified under sec_401 a of the code section dollar_figure of plan x provides that a distributee who is eligible to receive an eligible_rollover_distribution under plan x may elect to have the distribution rolled over in a direct_rollover to an eligible_retirement_plan pursuant to sec_4 d of plan x salary reduction contributions and earnings thereon under plan x will be fully vested and nonforfeitable at all times under section dollar_figure of plan x a distribution of a participant's account balance may not be made before the earliest of the participant’s death severance of employment attainment of age disability or financial hardship section dollar_figure of plan x provides that all distributions will be determined and made in accordance with the income_tax regulations under sec_401 a of the code including the minimum distribution incidental benefit requirement of sec_1 a -2 of the regulations the entire_interest of a participant will be distributed to him or her in full or at least commence no later than the april 1st following the later of the calendar_year in which the participant retires or attains age section dollar_figure of plan x also provides that benefits thereunder shall not be subject_to alienation encumbrance the claims of creditors or legal process no person will have the power to transfer assign alienate or in any way encumber a participant's benefits based on the foregoing you request a ruling that plan x satisfies the requirements of the code as applicable to a sec_403 program and amounts contributed on behalf of employees of employer a shall be excluded from the employees’ gross_income in the year of contribution to the extent such amounts do not exceed the applicable limits described in the code sec_403 of the code as amended by the economic growth and tax relief and reconciliation act of egtrra and applicable for years beginning after date provides that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable from the gross_income of the employee in the year contributed provided the employee performs services for an employer which is exempt from tax under sec_501 of the code as an organization described in sec_501 or the employee performs services for an educational_institution as defined in sec_170 of the code which is a state a political_subdivision of a state or an agency_or_instrumentality of any one or more of the foregoing the annuity_contract is not subject_to sec_403 of the code the employee's rights under the contract are nonforfeitable except for failure to pay future premiums such contract is purchased under a plan which meets the nondiscrimination requirements of paragraph except in the case of a contract purchased by a church and in the case of a contract purchased page under a plan which provides a salary reduction agreement the contract meets the requirements of sec_401 sec_403 of the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code sec_403 of the code requires that arrangements pursuant to sec_403 must satisfy requirements similar to the requirements of sec_401 a and similar to the incidental death_benefit requirements of sec_401 a with respect to benefits accruing after date in taxable years ending after such date in addition this section requires that the requirements of sec_401 regarding direct rollovers are met sec_401 of the code generally provides that the required_beginning_date for commencement of benefits is april of the calendar_year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires sec_401 specifies required_minimum_distribution rules for the payment of benefits from qualified_plans sec_403 of the code provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 may be paid only when the employee attains age has a severance_from_employment dies becomes disabled within the meaning of sec_72 or in the case of hardship such contract may not provide for the distribution of any income attributable to such contributions in the case of hardship sec_401 of the code requires that the contract be nontransferable sec_403 of the code provides that in the case of a contract purchased under a plan which provides a salary reduction agreement the contract must meet the requirements of sec_401 sec_401 requires a sec_403 arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements of an employer maintaining such plan providing for elective_deferrals to the limitation in effect under sec_402 for taxable years beginning in such calendar_year sec_402 of the code provides generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure for calendar_year such amount is increased by an amount equal to dollar_figure for each year through sec_402 of the code provides that in the case of a qualified_employee of a qualified_organization with respect to employer contributions used to purchase an annuity_contract under sec_403 under a salary reduction agreement the limitation of sec_402 as modified by sec_402 for any taxable_year shall be increased by whichever of the following is the least i dollar_figure ii dollar_figure reduced by amounts not included in gross_income for prior taxable years by reason of this paragraph or iii the page excess of dollar_figure multiplied by the number of years_of_service of the employee with the qualified_organization over the employer contributions described in paragraph made by the organization on behalf of such employee for prior taxable years determined in the manner prescribed by the secretary a qualified_organization for these purposes means any educational_organization hospital home health service agency health and welfare service agency church_or_convention_or_association_of_churches and includes any organization described in sec_414 and a qualified_employee means any employee who has completed years_of_service with the qualified_organization sec_415 of the code provides in relevant part that an annuity_contract described in sec_403 shall not be considered described in sec_403 unless it satisfies the sec_415 limitations in the case of an annuity_contract described in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 or sec_415 limitations all contributions and the earnings thereon are fully vested and nonforfeitable at all times plan x does not meet the requirements of a sec_403 annuity_contract the restrictions of transferability of annuity_contracts are present in plan x as required by sec_401 of the code plan x satisfies the limits under sec_403 of the code that amounts attributable to elective_deferrals shall not be distributable earlier than upon the attainment of age severance_from_employment death disability or hardship in addition plan x satisfies the sec_403 requirements and limits contributions in accordance with sec_402 and sec_415 of the code also the salary reduction agreement which each eligible_employee of employer a who becomes a participant in plan x may elect to enter into meets ail of the applicable_requirements of the code and regulations accordingly we conclude with respect to your ruling_request that plan x satisfies the requirements of the code as applicable to a sec_403 program and amounts contributed on behalf of employees of employer a shall be excluded from the employees’ gross_income in the year of contribution to the extent such amounts do not exceed the applicable limits described in the code this ruling is contingent upon the adoption of the amendments to plan x as stipulated in your correspondence dated date date and july and will have no effect unless such proposed amendments are adopted this ruling is limited to the form of plan x excluding any form defects which may violate the nondiscrimination requirements of sec_403 of the code this ruling does not extend to any operational violations of sec_403 of the code by plan x now or in the future this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that this ruling may not be used or cited by others as precedent any questions concerning this ruling should be addressed to _at not a toll free number page pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours frances v sloan manager tax_exempt_and_government_entities_division enclosures notice deleted copy of ruling letter cc
